In some way we overlooked appellant's contention presented in his ninth bill of exceptions. It is made to appear therefrom that after both the state and the defendant had rested their cases and the charge of the court had been prepared and was ready for submission, the state asked to have appellant's wife recalled to the witness stand. The learned trial judge permitted this to be done, but informed the state's attorney that he would not allow him to go into any new field of investigation. The state's attorney then asked appellant's wife as follows: "Well, Mrs. Chambers, did you not plead guilty to a charge of vagrancy?" Appellant objected to this question on the ground that it was making the witness the state's own witness, and was asking of the appellant's wife questions relating to matters not brought out by the defense in direct examination, and further that the offense of vagrancy did not necessarily involve moral turpitude, and further that the complaint upon which the plea, if any, was entered would be the best evidence. It is shown by the bill that the trial judge *Page 677 
then said: "I think vagrancy committed in some ways is admissible to be produced and I don't know what this might be. I overrule the exception." It is further shown that the witness answered the question as follows: "Absolutely not. Have you any record to that effect?" It is then further shown that the state's attorney asked said witness: "Well, didn't you go down here and pay a fine in the justice court?" to which she said she never paid a fine in her life. It is further shown that thereupon the district judge said to the witness: "Well, answer the question lady," and that the district attorney asked her the following question: "Well, did the officer arrest you for being in bed with your husband and Blanche Ballard in the middle?" to which question appellant also excepted, and this objection was sustained. It is further shown that the state then asked appellant's wife if she knew former Deputy Sheriff Davis. It is further shown that at this juncture the court said: "Gentlemen of the Jury, I will instruct you not to consider the questions by the district attorney of this witness, whether she pleaded guilty of vagrancy or not, it not appearing she was, and that it also not appearing for what grounds, if any, she was ever charged with it. And you must disregard that altogether." As we view it, this entire matter was improper and prejudicial. It is legal for the court to allow testimony at any time before the close of the argument, and it would have been proper to have recalled appellant's wife and examined her as to any matter about which she gave testimony in chief when introduced for the defense. It would also have been proper to have made any proof fairly affecting her credibility as a witness, but questions such as appear in this bill, to-wit: whether she had ever been convicted of vagrancy, and whether she had ever been arrested by an officer, in bed with another woman and her husband, — reflect no legal or fair inquiry and could have no other effect except to prejudice the jury against the witness. The statements of the trial court in instructing the jury not to consider the questions are, in substance, that they will not consider the question of whether she pleaded guilty of vagrancy or not, it not appearing that she was, and it also not appearing for what grounds, if any, she was ever charged with vagrancy, seem not free from the imputation that the jury may have thus been given to understand that the reason in the mind of the court for rejecting the testimony was not that witness had not pleaded guilty of vagrancy, but that it was not shown that she was a vagrant, and that the true reason for rejecting it was not that she was not charged with vagrancy but that it was not shown on what *Page 678 
grounds she was charged with such offense. Trial judges can not be too careful in making such statements because of the importance attached to their expressions, by juries.
By bill of exceptions No. 7 the language used by the learned trial judge is further complained of. It appears that over objection the witness Mrs. Chambers, on cross-examination by the state, was permitted to make the following statement: "I never did tell anybody that I found the whiskey," (referring to the 22 pints of whiskey found at the residence of herself and defendant by the officers.) The objection to this by appellant was that it was not cross-examination of the witness upon any point developed from her in the direct examination. The state arguing this objection said to the court: "Yes, it is, your Honor. It is a cross-examination upon whether or not they purchased it." It is shown that the trial judge then said: "I think if he can get her to contradict herself or lay a predicate for somebody else to contradict her, he has a right to do it." There was no objection made by appellant on the ground that the state was trying to contradict the witness, nor any disclosure of its purpose in asking the question thus objected to. We seriously doubt the propriety of the trial court's language in this matter. Such an expression might be susceptible of the construction by the jury that it indicated the court's opinion as to the bearing of the testimony, such as is forbidden in Art. 707, 1925 Cow. C. P. See English v. State, 85 Tex.Crim. Rep.. It is true that in this matter the court expressly instructed the jury that the statements made by the district attorney to the court and the court to the district attorney should not be considered by them, but if there be vice in the remarks of the court it is very difficult to eliminate same by a charge. It were better not to have produced the occasion for giving such instruction.
Upon a more mature consideration of this case and the bills we have just discussed we are of the impression that our affirmance was wrong, and for the reasons set forth in this opinion the motion for rehearing will be granted, the judgment of affirmance set aside, and the cause now reversed and remanded.
Reversed and remanded. *Page 679